TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-02-00597-CV


OneSource Financial Corp., Appellant

v.


The Children's Place Retail Stores, Inc., Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT

NO. GN102852, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N

	The parties to this case have informed this Court that they have settled the case and
no longer desire to pursue this appeal.  The parties have moved to remand the cause to the district
court to vacate the underlying judgment and dismiss all claims between the parties with prejudice. 
Accordingly, we set aside the trial court judgment without regard to the merits and remand the cause
to the trial court for rendition of judgment in accordance with the parties' agreement.  See Tex. R.
App. P. 42.1(a)(2)(B).


					__________________________________________
					Jan P. Patterson, Justice

Before Justices Kidd, Yeakel and Patterson

Vacated and Remanded

Filed:   May 8, 2003